Citation Nr: 1014757	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to an initial rating in excess of 20 percent 
for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia of the left foot.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

6.  Entitlement to an initial compensable rating for a 
residual scar of left varicocele, status post surgery.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to February 
2003.

This matter comes to the Board of Veterans Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

In December 2009, during the course of the appeal, the 
Veteran had a hearing at the RO before the Acting Veterans 
Law Judge whose signature appears at the end of this 
decision.  A transcript of that hearing has been associated 
with the claims folder.

During his December 2009 hearing, the Veteran also indicated 
that he was unable to work due to a combination of disorders, 
including those affecting his lungs and foot.  It is unclear 
as to whether he was contending that he was entitled to a 
total evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU).  In Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a total 
disability rating based on individual unemployability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability. Id.  However, the issue of entitlement to TDIU 
has not been adjudicated by the RO, and the Veteran has not 
been advised of the pertinent laws and regulations.  
Therefore, the matter is referred to the RO for appropriate 
action.  

The issues of entitlement to a higher initial evaluation for 
metatarsalgia of the left foot and for a residual scar of 
left varicocele will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On December 2, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran notified the Board that 
he wished to withdraw his appeal with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.

2.  The Veteran has not been shown to have current bilateral 
hearing loss.

3.  The Veteran has not been shown to have a current 
respiratory disorder.

4.  The Veteran's hypertension is not productive of diastolic 
pressure predominantly 120 or more.  




CONCLUSIONS OF LAW

1.  The Veteran has met the criteria to withdraw from appeal 
the issue of entitlement to an initial rating in excess of 10 
percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

3.  A respiratory disorder was not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  The criteria for an initial evaluation in excess of 20 
percent for hypertension have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and,  
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, with respect to the hypertension claim in this 
case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for that 
disorder.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Dingess at 490-91. See 
also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a 
higher initial evaluation for his hypertension.

Moreover, as will be discussed below, the Veteran has 
withdrawn his appeal for the issue of entitlement to a higher 
initial evaluation for tinnitus.  Therefore, no further 
discussion of the duty to notify and assist is necessary with 
regard to that issue.

With respect to the claims for service connection, the RO did 
provide the appellant with notice in September 2005 and March 
2006, prior to the initial decision on the claims in April 
2006, as well as in June 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The September 2005 and June 
2006 letters informed the Veteran of what the evidence must 
show to establish service connection and explained the 
division of responsibilities in obtaining such evidence.  The 
March 2006 and June 2006 letters also notified him of the 
type of evidence necessary to establish a disability rating 
and effective date.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The Veteran 
has not referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  
Indeed, the Veteran and his representative requested that the 
Board hold the record open for 60 days in order for them to 
submit additional evidence.  However, to date, no additional 
evidence has been received.  The Veteran was also provided 
the opportunity to testify at a hearing before the Board.  

In addition, the Veteran was afforded VA examinations in 
connection with his claims for service connection for 
bilateral hearing loss and a respiratory disorder and for a 
higher initial evaluation for hypertension.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2006 VA examinations and 
medical opinions obtained in this case are adequate, as they 
are predicated on a review of the claims file, including the 
Veteran's service treatment records and post-service medical 
records, as well as on a physical examination.  The examiners 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed, and fully 
addressed the rating criteria that are relevant to rating the 
disability in this case.

Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected hypertension since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate. Washington v. Nicholson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


I.  Higher Initial Evaluation for Tinnitus 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.

At a hearing on December 2, 2009, prior to a Board decision 
in this case, the Veteran and his representative indicated 
that they wanted to withdraw the appeal for the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.  The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated 
into the record in the form of a written transcript.  
Therefore, the transcript of that hearing has been accepted 
as a withdrawal of that issue on appeal. See Tomlin v. Brown, 
5 Vet. App. 355 (1993); see also 38 C.F.R. § 20.204(b).  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that issue, and it is dismissed.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).


A.  Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  His service treatment records indicate that he 
was provided an enlistment examination in September 1991.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
5
20
10
0

The Veteran's puretone thresholds were generally no higher 
than 25 decibels in the left ear and no higher than 20 
decibels in the right ear during his military service.  
However, during an examination in January 2003, he did report 
having a medical history of hearing loss.  On an authorized 
audiological evaluation at that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
10
0
LEFT
20
40
30
30
5

As such, the January 2003 audiogram did demonstrate left ear 
hearing loss in service, although his right ear did not meet 
the VA standards.

Nevertheless, the Veteran was afforded a VA examination in 
June 2006 to determine the nature and etiology of any current 
hearing loss that may be present.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
5
5
LEFT
20
20
20
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  As such, the June 2006 VA examination 
did not show the Veteran to have an auditory threshold of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz; an auditory threshold of 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz; or, a speech 
recognition score less than 94 percent using the Maryland CNC 
Test.  Moreover, the examiner commented that the audiological 
evaluation revealed hearing within normal limits for all test 
frequencies bilaterally and stated that hearing impairment 
did not exist.

In addition, the Board notes that there are no treatment 
records showing that the Veteran has an auditory threshold of 
40 decibels or greater at any frequency or of 26 decibels for 
at least three frequencies.  Nor are there any treatment 
records documenting him as having a speech recognition score 
of less than 94 percent for either ear.  Therefore, the Board 
finds that the medical evidence does not establish that the 
Veteran currently has a diagnosis of bilateral hearing loss 
as defined by VA standards. See 38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to describe his 
current symptoms, such as difficulty hearing. See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the record on appeal does not 
indicate that the appellant has the expertise or competence 
to provide a probative opinion on a medical matter that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis of a specific disability 
and a determination of the origins of a specific disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on the 
foregoing, the Veteran has not been shown to have a current 
diagnosis of bilateral hearing loss.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that he is 
not entitled to service connection for bilateral hearing 
loss.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.


B.   Respiratory Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
respiratory disorder.   His September 1991 service entrance 
examination report is negative for any complaints or clinical 
findings of a respiratory disorder.  

In July 2001, x-rays of the Veteran's chest did reveal 
nodular densities in the right lung apex.  However, follow-up 
x-rays and a CT of the Veteran's chest taken later that month 
revealed no definitive evidence of calcified nodules.  In 
September 2001, X-rays were again negative for definite 
calcific densities in the right upper lung, although there 
were calcifications in the distal first rib articulation.  

On a medical history report completed in December 2001, the 
Veteran reported having asbestos exposure at his residence in 
service.  In September 2002, x-rays of the Veteran's chest 
revealed fibrotic changes in the upper lobes bilaterally.  
However, there was no definite evidence of any pulmonary 
nodules, and previous x-rays were not available for 
comparison.  In any event, there was no diagnosis of any 
chronic, identifiable respiratory disorder during service.  

Moreover, the Veteran was provided a VA examination in June 
2006 to determine the nature and etiology of any respiratory 
disorder that may be present.  The examiner reviewed the 
Veteran's claims file and medical history.  A physical 
examination found his lungs to be clear to percussion and 
auscultation, and pulmonary function tests revealed mild 
restriction without obstruction.  The examiner assessed the 
Veteran as having a mild restrictive lung defect secondary to 
being overweight and commented that there no evidence of a 
respiratory condition.  In so doing, he observed the 
Veteran's complaints of being dysphoric on exertion, but 
noted that the pulmonary function tests had only revealed a 
mild restriction.  Although a possible nodule was also noted 
on a chest x-ray, the examiner indicated that CT scan in 
service in 2002 showed no nodules, which meant the current 
nodule, if any, developed after service.  The examiner 
reiterated his findings, stated that there was no evidence of 
a current respiratory condition, commented that subjective 
exertional dyspnea was likely related to weight and 
deconditioning, and indicated that there was no evidence of 
any relationship to asbestos or other aspects of service.  

VA treatment records dated from July through December 2009 do 
show that the Veteran continues to experience dyspnea or 
shortness of breath.  However, the Board notes that dyspnea 
is a subjective difficulty or distress in breathing which 
occurs normally during intense physical exertion or at high 
altitude.  Wilkinson v. Brown, 8 Vet. App. 263, 265 (1995).  
There is no evidence in this case that it is any way 
indicative of a respiratory disorder.  Indeed, x-rays taken 
in November 2009 revealed that the lungs were negative for 
any evidence of a respiratory disorder.  

To the extent that the Veteran believes that he has a current 
respiratory disorder, the Board notes that as a layman, he is 
not competent to render a diagnosis of a condition. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection. Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the foregoing, the Board concludes that the evidence 
of record does not demonstrate that the Veteran has a current 
diagnosis of a respiratory disorder.  As previously 
discussed, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a respiratory disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a respiratory disorder is not warranted.


III.  Higher Initial Evaluation for Hypertension

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1.  

In this case, the Veteran is currently assigned a 20 percent 
disability evaluation, which is contemplated for hypertension 
manifested by a diastolic pressure of predominantly 110 or 
more and a systolic pressure of 200 or more.  A 40 percent 
rating is warranted for hypertension manifested by a 
diastolic pressure of predominantly 120 or more.

During his VA examination in June 2006, the Veteran's blood 
pressure readings were 148/104, 158/110, and 158/114.  Those 
readings suggest that the current 20 percent disability 
evaluation is appropriate.  

Moreover, more recent records actually reflect some 
improvement.  For example, during VA treatment in November 
2009, the Veteran's blood pressure was 139/79.  The examiner 
noted that the Veteran's hypertension had met its goal and 
that he was to continue on medication.  During a follow-up 
evaluation, his blood pressure was higher at 158/98.  
However, it still does not meet the criteria for an 
evaluation in excess of 20 percent.  Indeed, there is simply 
no competent evidence of record showing that the Veteran's 
diastolic pressure is predominantly 120 or more.  Absent such 
evidence, the Veteran's hypertension does not meet or more 
nearly approximate the criteria for a higher rating.  
Accordingly, the initial 20 percent evaluation is confirmed 
and continued, and the appeal is denied.

In reaching this decision, the Board has also considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
hypertension.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to whether his disability is more severe than 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) (while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not 
identified, and the Board has not found, any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected hypertension.  In this 
regard, the record does not show that the Veteran has 
required frequent hospitalizations for his disability.  There 
is no unusual clinical picture presented, nor is there any 
other factor which takes that disability outside the usual 
rating criteria.  In short, the evidence does not support the 
proposition that the Veteran's service-connected hypertension 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).

ORDER

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus is dismissed.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
hypertension is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009). 

In this case, the Board notes that the Veteran was afforded a 
VA examination in June 2006 in connection with his claim for 
a higher initial evaluation for metatarsalgia of the left 
foot.  However, the Veteran testified in December 2009 that 
the disability had worsened since his last examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Moreover, the Board notes that the June 2006 VA examination 
report does not address all of the pertinent rating criteria.  
In this regard, the examiner did not indicate whether the 
Veteran had malunion or nonunion of the tarsal or metatarsal 
bones, and if so, the severity of such symptomatology.  Nor 
did he state whether there was objective evidence of pain, 
excess fatigability, incoordination, and weakness.  
Therefore, the Board finds that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
current severity and manifestations of the Veteran's service-
connected metatarsalgia of the left foot.

Similarly, the Veteran was afforded a VA examination in June 
2006 in connection with his claim for a higher initial 
evaluation for a residual scar of the left varicocele.  
However, at his December 2009 hearing, the Veteran appeared 
to dispute the findings of that examination.  In particular, 
the Board notes that he reported having tender, keloid scar, 
yet the June 2006 VA examiner indicated that there was a 
well-healed scar that was flat, smooth, and painless.  The 
Board does notes that it has been nearly four years since 
that examination, and the Veteran is competent to describe 
his current symptoms. See Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Therefore, the Board finds that a more recent VA examination 
is necessary for the purpose of ascertaining the severity and 
manifestations of the Veteran's service-connected residual 
scar of left varicocele, status post surgery.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected metatarsalgia of the left 
foot.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected left foot disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's left foot disability under 
the rating criteria, to include whether 
there is malunion or nonunion of the 
tarsal or metatarsal bones, and if so, 
whether such symptomatology is 
moderate, moderately severe, or severe.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected residual scar of left 
varicocele.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected disability.  

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  The examiner should 
specifically indicate whether there are 
any scars, and is so, he or she should 
state the size of the scar and whether 
it is deep, superficial, unstable, 
painful, or limits function.  The 
examiner should also identify any other 
manifestations associated with the 
Veteran's left varicocele, such as 
edema, atrophy of the testes, erectile 
dysfunction, voiding dysfucntion, and 
renal dysfunction, as opposed to 
symptomatology attributable to a 
nonservice-connected disorder.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


